DISMISS and Opinion Filed November 20, 2019




                                        S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-19-00254-CR

                               ANTONIO EUDABE, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 422nd Judicial District Court
                                 Kaufman County, Texas
                          Trial Court Cause No. 17-30404-422-F

                             MEMORANDUM OPINION
                   Before Justices Osborne, Partida-Kipness, and Pedersen, III
                                   Opinion by Justice Osborne
       Before the Court is appellant’s November 7, 2019 motion to dismiss the appeal. The

motion is signed by appellant and his attorney. See TEX. R. APP. P. 42.2(a). We grant the motion

and dismiss this appeal.




                                                 /Leslie Osborne/
                                                 LESLIE OSBORNE
Do Not Publish                                   JUSTICE
TEX. R. APP. P. 47.2(b)
190254F.U05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

ANTONIO EUDABE, Appellant                         On Appeal from the 422nd Judicial District
                                                  Court, Kaufman County, Texas
No. 05-19-00254-CR        V.                      Trial Court Cause No. 17-30404-422-F.
                                                  Opinion delivered by Justice Osborne,
THE STATE OF TEXAS, Appellee                      Justices Partida-Kipness and Pedersen, III
                                                  participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered November 20, 2019




                                            –2–